Exhibit 99.4 Supplementary Information: Reconciliation of Canadian and United States Generally Accepted Accounting Principles - Unaudited (In Canadian dollars) LORUS THERAPEUTICS INC. For three and nine months ended February 28, 2010 and 2009 SUPPLEMENTARY INFORMATION Reconciliation of Canadian and United States Generally Accepted Accounting Principles - Unaudited Three and nine months ended February 28, 2010 and 2009 The unaudited interim consolidated financial statements of Lorus Therapeutics Inc. as at February 28, 2010 and for the three and nine months ended February 28, 2010 and 2009 have been prepared in accordance with Canadian generally accepted accounting principles ("Canadian GAAP") which differ in some respects from accounting principles generally accepted in the United States ("U.S. GAAP").The following reconciliation identifies material differences in the Company's unaudited interim consolidated statements of operations and comprehensive income and consolidated balance sheets.The unaudited interim financial statements, including this Supplementary Information, follow the same accounting policies and methods of application as the audited annual financial statements for the year ended May 31, 2009.These statements should be read in conjunction with the audited consolidated financial statements, including the Supplementary Information for the year ended May 31, 2009. (a) Consolidated statements of operations and comprehensive income (unaudited): (amounts in 000's) Three months ended February Ninemonths ended February Earnings (loss) for the period per Canadian GAAP $ ) $ ) $ $ ) Gain on repurchase of convertible debentures and transfer of assets (i) - - - Accretion of convertible debentures (i) - 54 Amortization and write-off of debt issue costs (i) - (9
